United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3333
                                   ___________

United States of America,           *
                                    *
           Appellee,                * Appeal from the United States
                                    * District Court for the
     v.                             * Western District of Missouri.
                                    *
Eugene Bussey, also known as Doc,   *       [UNPUBLISHED]
                                    *
           Appellant.               *
                               ___________

                             Submitted: April 16, 2002

                                 Filed: April 22, 2002
                                  ___________

Before BOWMAN, RILEY, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Eugene Bussey appeals the twenty-month sentence imposed by the District
     1
Court after Bussey admitted to violations of the terms of his supervised release. We
affirm.

      At his revocation hearing, Bussey admitted to using cocaine numerous times
during the year and four months that he was under supervised release. Despite

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
participation in drug counseling and completion of a thirty-day residential inpatient
treatment program, Bussey continued to violate the terms of his release by using
cocaine. Although the recommended guideline sentence applicable to Bussey's
revocation was only four to ten months, the District Court departed upward to twenty
months. The court deemed the longer sentence necessary both to punish and deter
Bussey's conduct and to afford Bussey the opportunity to participate in a Bureau of
Prisons drug treatment program. Bussey argues that the court abused its discretion
by imposing the longer sentence because the reasons given by the court for the
sentence are inconsistent and contradictory.

      Because the revocation guideline ranges are advisory only, see United States
v. Brown, 203 F.3d 557, 558 (8th Cir. 2000), a district court's decision to impose a
revocation sentence outside the recommended range is sound so long as the court
considers the appropriate statutory factors, see 18 U.S.C. §§ 3553(a), 3583(e) (1994),
and does not exceed the statutory maximum revocation sentence, see id. § 3583(e)(3).
The District Court considered the appropriate factors, and did not exceed the
maximum sentence. The court did not, therefore, abuse its discretion. We affirm.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-